 



Exhibit 10.1

     AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as
of June 22, 2005 (the “Amendment”) among CMC RECEIVABLES, INC. (the “Seller”),
COMMERCIAL METALS COMPANY (the “Servicer”), THREE RIVERS FUNDING CORPORATION and
LIBERTY STREET FUNDING CORP. (collectively, the “Buyers”), THE BANK OF NOVA
SCOTIA and MELLON BANK, N.A. (collectively, the “Managing Agents”) and MELLON
BANK, N.A., as Administrative Agent (the “Administrative Agent”).

W I T N E S S E T H:

     WHEREAS, the Seller, the Servicer, the Buyers, the Managing Agents and the
Administrative Agent are parties to an Amended and Restated Receivables Purchase
Agreement dated as of April 22, 2004 (the “RPA”);

     WHEREAS, the parties desire to amend the RPA;

     NOW, THEREFORE, the parties agree as follows:

SECTION 1. DEFINITIONS

     Defined terms used herein and not defined herein shall have the meanings
assigned to such terms in the RPA.

SECTION 2. AMENDMENT OF RPA



  (a)   The parties hereto agree that, effective as of June 22, 2005 (the
“Effective Date”), Section 9.04(d) of the RPA shall be amended by replacing the
ratio “3.00 to 1.00” set forth therein with the ratio “2.50 to 1.00”.     (b)  
The parties hereto agree that, effective as of the Effective Date, Section
9.04(e) of the RPA shall be amended by replacing the ratio “0.55 to 1.00” set
forth therein with the ratio “0.60 to 1.00”.

SECTION 3. CONDITIONS PRECEDENT

     The occurrence of the Effective Date shall be subject to the conditions
precedent that the each of the Buyers shall have received this Amendment
executed by each party hereto in form and substance satisfactory to it.

SECTION 4. GOVERNING LAW

     THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAWS RULES
(OTHER THAN SECTION 5-1401 OF NEW YORK’S GENERAL OBLIGATIONS LAW).

 



--------------------------------------------------------------------------------



 



SECTION 5. EXECUTION IN COUNTERPARTS

     This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same Amendment. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 6. CONFIRMATION OF AGREEMENT

     Each of the parties to the RPA agree that, except as amended hereby, the
RPA continues in full force and effect. The Seller and the Servicer hereby
represent and warrant that, after giving effect to the effectiveness of this
Amendment, their respective representations and warranties contained in the RPA
are true and correct in all material respects upon and as of such effectiveness
with the same force and effect as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date).

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their authorized officers as of the day and year first above
written.

              CMC RECEIVABLES, INC.
 
       
 
  By:    
 
       
 
      Authorized Signatory
 
            COMMERCIAL METALS COMPANY
 
       
 
  By:    
 
       
 
      Authorized Signatory
 
            THREE RIVERS FUNDING CORPORATION
 
       
 
  By:    
 
       
 
      Authorized Signatory
 
            MELLON BANK, N.A.,
as Managing Agent and Administrative Agent
 
       
 
  By:    
 
       
 
      Authorized Signatory
 
            LIBERTY STREET FUNDING CORP.
 
       
 
  By:    
 
       
 
      Authorized Signatory
 
            THE BANK OF NOVA SCOTIA
 
       
 
  By:    
 
       
 
      Authorized Signatory

3



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to by:

          STRUCTURAL METALS, INC.    
 
       
By:
       
 
       
 
  Authorized Signatory    
 
        SMI STEEL, INC.    
 
       
By:
       
 
       
 
  Authorized Signatory    
 
        OWEN ELECTRIC STEEL COMPANY OF SOUTH CAROLINA
d/b/a SMI STEEL SOUTH CAROLINA    
 
       
By:
       
 
       
 
  Authorized Signatory    
 
        CMC STEEL FABRICATORS, INC.
d/b/a SMI JOIST COMPANY    
 
       
By:
       
 
       
 
  Authorized Signatory    
 
        HOWELL METAL COMPANY    
 
       
By:
       
 
       
 
  Authorized Signatory    

4